Order entered September 22, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00939-CV

                                    JACK LAGOS, Appellant

                                                 V.

   PLANO ECONOMIC DEVELOPMENT BOARD, INC., PHIL DYER AND SALLY
                         BANE, Appellees

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-00663-2013

                                             ORDER

       By order entered September 10, 2014, we granted appellant’s motion to extend time to

file his notice of appeal. Following entry of that order, we became aware that appellant’s

counsel, who filed the motion on appellant’s behalf, is not eligible to practice law.            On

September 12, 2014, we directed counsel to file, no later than September 18, 2014, a letter

clarifying his eligibility to practice law. Instead of the requested letter, a motion to withdraw and

substitute counsel was filed. Also filed was a September 18, 2014 motion to extend time to file

notice of appeal signed by substituted counsel. We GRANT appellant’s motion to withdraw and

DIRECT the Clerk of the Court to remove Raul Loya as counsel for appellant and substitute

Souran Ashjari in his place. We further VACATE our September 10, 2014 order and GRANT
appellant’s September 18th motion to extend time to file notice of appeal. Appellant’s July 18,

2014 notice of appeal shall be treated as timely filed for jurisdictional purposes.

       We DENY appellees’ September 10, 2014 motion to dismiss appeal.


                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE